DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks, filed December 22, 2021, with respect to claim 1 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. The Applicant has successfully incorporated previously indicated allowable subject matter into independent claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach (nor suggest in combination with other claim limitations) a multilayer chip capacitor having a pair of external electrodes provided on opposite end faces. An organic compound having siloxane bonding is adhered to surfaces of the external electrodes and a surface of the chip in a location where the external electrodes are not disposed. A small molecule cyclic siloxane (Dn ≥ 3) is released from the organic compound at a temperature which is equal to 300 degrees Celsius or more. The prior art further does not teach a peak released amount appears at a temperature greater than or equal to 300 degrees Celsius. The prior art further does not teach a released amount of the small molecule cyclic siloxane D3 per a unit area of the surface of the ceramic electronic device is 0.50 ppm/cm2 or more from 300 degrees Celsius to 600 degrees Celsius. The prior art further does not teach a released amount of the small molecule cyclic siloxane D3 per a unit area of the surface of the ceramic electronic device is 30 ppm/cm2 or less from 300 degrees Celsius to 600 degrees Celsius


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		Asano et al. (US Publication 2018/0082786)		Figure 3, Claim 1		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848